Title: August 3d. 1760.
From: Adams, John
To: 


       Hollis has appealed. If he prosecutes his Appeal, he shall be paid. I believe there never was an Action in this Court where more Instances of Ignorance, Negligence and Inattention appeared on one side, and of Artifice, Secresy and Guile I must say Guile on the other, since it was erected. Let me draw a Picture of the Defendants stupidity, and of Plaintiffs Knavery. Neglect to acknowledge the Deed, to record it. Then the Loss of it, intrusting the Agreement that obliged him to allow the wanting of Land on these Bonds, in Hollis’s own hands; then leaving the survey, in Hollis’s Hands. Paying him sums of Money abroad, and confiding in his Honour to indorse them—and consenting to do Business with him alone. On the other side Hollis has been watchful to draw every Tittle of evidence within his own Power. I dare not say he has the Deed of the Land but he has got the Agreement, and he has the survey and he has been careful never to receive money of us before Witness when he could help it, and he never would give any Receipts. He would promise to indorse upon the Bond but he never did it. Nay he had the assurance to tell us at last, that he never would do any Business with us again, if we brought any 3d Person with us. We thought ourselves ill used several Times. We were ignorant of Numbers and Calculations, can but just write our Names, and we had a Desire that somebody better skilled than we should calculate and settle for us. Accordingly we got once or twice some of our Neighbours, to go with us And see that we want defrauded. But he never would do any Business with us, and at last he told them to their Heads, if you ever bring Deacon Penniman, or any other Man with you again when you come to settle with me, I’le go directly off and leave you and will do nothing with you.
       I must explain and prove Towers Payment of one half, at large, and then Haydens Payment of £270, and a Book Debt, and the Indorsements which made the 6 Bonds that Hayden took up.
      